UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark one) X Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2012 or Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to Commission File No. 1-9035 Pope Resources, A Delaware Limited Partnership (Exact name of registrant as specified in its charter) Delaware 91-1313292 (State of Organization) (IRS Employer I.D. No.) 19950 Seventh Avenue NE, Suite 200, Poulsbo, WA 98370 (Address of principal executive offices, Zip Code) Registrant's telephone number, including area code: (360) 697-6626 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Depositary Receipts (Units) NASDAQ Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period than the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Section 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Act). Yes o No x At June 30, 2012, the aggregate market value of the non-voting equity units of the registrant held by non-affiliates was approximately $175,916,049. The number of the registrant’s limited partnership units outstanding as of February 18, 2013 was 4,444,777. Documents incorporated by reference: None Pope Resources, A Delaware Limited Partnership Form 10-K For the Fiscal Year Ended December 31, 2012 Index Part I Page Item 1. Business 3 Item 1A. Risk Factors 20 Item 1B. Unresolved Staff Comments 22 Item 2. Properties 22 Item 3. Legal Proceedings 24 Item 4. Mine Safety Disclosures 24 Part II Item 5. Market for Registrant’s Units, Related Security Holder Matters and Issuer Purchases of Equity Securities 25 Item 6. Selected Financial Data 28 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 60 Item 8. Financial Statements and Supplementary Data 61 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 87 Item 9A. Controls and Procedures 87 Item 9B. Other Information 88 Part III Item 10. Directors and Executive Officers of the Registrant 89 Item 11. Executive Compensation; Compensation Discussion & Analysis 93 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Security Holder Matters Item 13. Certain Relationships and Related Transactions and Director Independence Item 14. Principal Accountant Fees and Services Part IV Item 15. Exhibits, Financial Statement Schedule Signatures 2 PART I Item 1.BUSINESS OVERVIEW When we refer to the “Partnership,” the “Company,” “we,” “us,” or “our,” we mean Pope Resources, A Delaware Limited Partnership and its consolidated subsidiaries. References to notes to the financial statements refer to the Notes to the Consolidated Financial Statements of Pope Resources, A Delaware Limited Partnership included in Item 8 of this form. The Partnership was formed in 1986 as a result of the spinoff of certain timberlands from Pope & Talbot Inc. The Partnership currently operates in three primary business segments: (1) Fee Timber, (2) Timberland Management & Consulting (TM&C), and (3) Real Estate. Fee Timber operations consist of growing and harvesting timber from the 193,000 acres that we own or manage as tree farms. Activities in the Timberland Management & Consulting segment are centered on raising and investing capital from third parties for private equity timber funds, and thereafter managing those funds for the benefit of all investors. Our Real Estate segment’s operations are focused on a portfolio of approximately 2,900 acres in the Puget Sound basin of Washington. This segment’s activities consist of efforts to enhance the value of our land by obtaining the entitlements and, in some cases, building the infrastructure necessary to enable further development. Further segment financial information is presented in Note 11 to our consolidated financial statements included in this report. Copies of the Partnership’s reports filed or furnished under the Securities Exchange Act, including our annual reports on Form 10-K, our quarterly reports on Form 10-Q and our current reports on Form 8-K, and all amendments to these reports, are available free of charge at www.poperesources.com. The information contained in or connected to our web site is not incorporated by reference into this Annual Report on Form 10-K and should not be considered part of this or any other report filed with or furnished to the Securities and Exchange Commission. The public may read and copy any material we file with the SEC at the SEC’s Public Reference Room at treet, NE, Washington, DC 20549. The public may also obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC also maintains an internet site at www.sec.gov that also contains our current and periodic reports. DESCRIPTION OF BUSINESS SEGMENTS Fee Timber Operations. As indicated above, our Fee Timber operations consist primarily of growing, harvesting, and marketing timber to export brokers and domestic manufacturers. In addition, our tree farms generate lease revenues from other sources such as minerals, cell towers, and brush. The 193,000 timberland acres that we own or manage under the banner of this segment break down into two categories. The first of these categories consists of the approximately 69,500-acre Hood Canal tree farm, located in the Hood Canal area of Washington, and the 43,600-acre Columbia tree farm located in southwest Washington. Management views the Hood Canal and Columbia tree farms as the Partnership’s core holdings, and manages them as a single operating unit. When we refer to these two tree farms we will describe them as the “Partnership’s tree farms”. We have owned the Hood Canal tree farm, substantially as currently comprised, since our formation in 1985, while we acquired the bulk of the Columbia tree farm in 2001. This segment also includes as a second category the operations of ORM Timber Fund I, LP (Fund I), ORM Timber Fund II, Inc. (Fund II), and ORM Timber Fund III (REIT), Inc. (Fund III), which are consolidated into our financial statements.When referring to all the Funds collectively, depending on context, we will use the designations “Fund” or “the Funds” interchangeably.The Funds’ assets consist of 80,000 acres of timberland located in western Washington, western Oregon and northern California. Fund I acquired 24,000 acres of timberland in 2006, Fund II acquired its 37,000 acres of timberland in 2009 and 2010. Fund III acquired 19,000 acres of northern California timberland in the fourth quarter of 2012, a deployment of approximately 25% of its committed capital. We will refer to tree farms owned by the Funds as “Fund tree farms”. The Partnership’s ownership interest in both Funds I and II is 20% and is 5% with respect to Fund III. 3 When referring to the Partnership and Fund tree farms together we will refer to them as the “Combined tree farms”. When referring to the combination of the Partnership’s tree farms and the aggregate proportion of each of the Funds owned by the Partnership, we will refer to the sums as “Look-through totals”.Our Fee Timber segment produced 84%, 92%, and 89% of our consolidated revenue in 2012, 2011, and 2010, respectively. Inventory. Timber volume is generally expressed in thousand board feet (MBF) or million board feet (MMBF). In the discussion below, inventory and projected harvest level data for the Partnership’s tree farms is presented separately from that of the Funds’ tree farms, in addition to presentation of inventory and harvest level data on a Look-through basis. We define “merchantable timber inventory” to mean timber inventory in productive timber stands that are 35 years of age and older. Partnership merchantable inventory (volumes in MMBF) as of December 31: Age Class Sawtimber Pulpwood Total 2011 Total 35 to 39 81 20 82 40 to 44 56 12 68 78 45 to 49 30 5 35 31 50 to 54 4 1 5 10 55 to 59 10 2 12 12 60 to 64 14 2 16 20 65+ 45 7 52 66 49 Total merchantable inventory on the Partnership’s tree farms decreased 3%, or 10 MMBF, from 299 MMBF in 2011 to 289 MMBF in 2012. This decrease resulted from the harvest of 52 MMBF, which included a 4.4 MMBF timber deed sale and 8 MMBF of previously deferred harvest volume. The 3% decline in merchantable inventory includes growth and shifts in age-class layers as standing timber reached 35 years of age and began to be included in merchantable timber inventory. Fund merchantable inventory (volumes in MMBF) as of December 31: Age Class Sawtimber Pulpwood Total 2011 Total 35 to 39 80 17 97 93 40 to 44 37 45 to 49 47 11 58 49 50 to 54 29 8 37 48 55 to 59 27 6 33 20 60 to 64 6 3 9 3 65+ 9 2 11 10 84 4 In 2012, the Funds’ tree farms experienced a 19% increase in merchantable inventory, or 61 MMBF, primarily as a result of the Fund III acquisition which added 59 MMBF of merchantable timber. These additions were partially offset by 32 MMBF of timber harvested in 2012.The Funds’ merchantable volume also increased due to growth and the shift in new age-class layers as standing timber reached 35 years of age, and adjustments as a result of ongoing cruises. Look-through merchantable inventory (volumes in MMBF) as of December 31: 2012 Volume 2011 Volume Partnership Partnership 100% Share of Look- 100% Share of Look- Age Class Owned Funds through Owned Funds through 35 to 39 19 82 19 40 to 44 68 21 89 78 20 98 45 to 49 35 11 46 31 10 41 50 to 54 5 7 12 10 9 19 55 to 59 12 7 19 12 4 16 60 to 64 16 1 17 20 1 21 65+ 52 2 54 66 2 68 68 65 Merchantable inventory volume on a Look-through basis was 357 MMBF as of December 31, 2012, which is 2%, or 7 MMBF, lower than the 364 MMBF as of December 31, 2011.From a Look-through standpoint, the impact of the Fund III inventory increase is heavily muted because the Partnership’s share of that Fund is only 5%. As of December 31, 2012, total merchantable inventory volume from the Combined tree farms was estimated to be 674 MMBF, which is 8%, or 51 MMBF, greater than the estimated merchantable timber inventory volume of 623 MMBF at December 31, 2011.Most of this increase is attributable to the aforementioned Fund III acquisition that added 59 MMBF during 2012. Timber inventory volume estimates are updated annually. Of the timber stands older than 24 years, 10% to 20% are physically re-measured each year using a statistical sampling process called “cruising”. Adjustments are made for depletion of areas harvested, growth, changes in acres and associated timber volume resulting from acquisitions, dispositions, and reclassification of acres as available or unavailable for harvest. The dominant timber species on the Partnership’s tree farms is Douglas-fir, which has unique structural characteristics that make it generally preferable to other softwoods and hardwoods for the production of construction grade lumber and plywood. A secondary conifer, or softwood, species on the Partnership’s tree farms is western hemlock, which is similar in color and structural characteristics to a number of other minor conifer timber species, including Sitka spruce and the true firs. These species are thus purchased and manufactured into lumber generically, and referred to as “whitewoods”. There is also a minor amount of another conifer species, western red cedar, which is used in siding and fencing. Hardwood species on the Partnership’s tree farms include red alder and other minor hardwoods. The merchantable timber inventory on Fund properties contains a greater proportion of whitewoods than do the Partnership’s timberlands.With the acquisition of Fund III in northern California, we added ponderosa pine and white fir to the Combined species inventory.Ponderosa pine is used for shelving, lumber, and parts for windows, doors, and furniture.White fir is a member of the whitewood species group and is used primarily for lumber production and the core layers in plywood. 5 Partnership merchantable inventory (volumes in MMBF) as of December 31: Species 2012 Volume Percent of total 2011 Volume Percent of total Douglas-fir 71
